Citation Nr: 1820766	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right upper extremity brachial plexus palsy prior to January 21, 2015 and in excess of 40 percent from that date. 

2.  Entitlement to a rating in excess of 20 percent for left upper extremity brachial plexus palsy prior to January 21, 2015 and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1966.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2017; a transcript of the hearing is associated with his claims folder.  These matters were before the Board in October 2017 when they were remanded for further development (i.e. updated treatment records and a VA examination).  Thereafter, the Appeals Management Center (AMC) granted increased evaluations for a portion of the appeal in a January 2018 rating decision, as noted in the issues above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right upper extremity is his major extremity.

2.  For the time period prior to January 21, 2015, the Veteran's bilateral brachial plexus palsy was manifested by no worse than mild incomplete paralysis of all radicular groups upon clinical examination, and moderate incomplete paralysis symptoms of the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and long thoracic nerve; the Veteran had complaints of tingling, weakness, numbness and pain. 

3.  At no time on appeal has the Veteran's bilateral brachial plexus palsy been found to be manifested by severe incomplete paralysis of all radicular groups or complete paralysis of all radicular groups, or worse than moderate incomplete paralysis of the radial nerve, median nerve, and ulnar nerve.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 30 percent for right upper extremity brachial plexus palsy prior to January 21, 2015 and in excess of 40 percent from that date, have not been met. 38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.400, 4.124a (Diagnostic Code (DC) 8513) (2017).

2.  Entitlement to a rating in excess of 20 percent for left upper extremity brachial plexus palsy prior to January 21, 2015 and in excess of 30 percent from that date, have not been met. 38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.400, 4.124a (DC 8513).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Upper Extremity Nerves

The Veteran is right hand dominant; thus, it is considered his major extremity for rating purposes.  His upper extremity disabilities are rated under DC 8513 which provides ratings for diseases of the peripheral nerves, paralysis of all radicular groups.  For the major extremity, a 20 percent rating is afforded for mild, incomplete paralysis; a 40 percent rating for moderate, incomplete paralysis; a 70 percent rating for severe, incomplete paralysis; and an 90 percent rating for complete paralysis.  For the minor extremity, a 20 percent rating is afforded for mild, incomplete paralysis; a 30 percent rating for moderate, incomplete paralysis; a 60 percent rating for severe, incomplete paralysis; and an 80 percent rating for complete paralysis. 

The words "slight," "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

VA's Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, § G.4 defines 'mild' incomplete paralysis as demonstrating subjective symptoms or diminished sensation; 'moderate' incomplete paralysis as featuring the absence of sensation confirmed by objective findings; and 'severe' incomplete paralysis as featuring more than sensory findings (such as atrophy, weakness, and diminished reflexes).  The Board notes that the VA Adjudication Procedures Manual M21-1 is not binding upon the Board.  The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues."  38 C.F.R. § 19.5; see also 38 U.S.C.A. § 7104(c).  However, this does not prevent the manual, and the definitions contained therein, from serving as a benchmark when evaluating the degree of severity of neurological impairment.

In June 2016, VA amended the M21-1 adjudication manual "to further clarify the intent of VA's policy," and the relevant portion of the M21-1 adjudication manual now explains:

Important: This provision does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate. Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength.

M21-1, Part III, subpt. iv, Ch. 4, § G(4)(b).

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In February and March 2018 correspondence, the Veteran requested that his increased ratings be effective from July 18, 2012, the date on which he filed his claim for an increased rating.  In support of this date, he has noted that the claims file includes 2012 clinical records and his letters dated in October and December 2012.  The Board understands the Veteran's belief that his increased ratings should be from 2012 when he filed his claim; however, the effective date of an increased rating is not necessarily the same date of VA's receipt of the claim.  Service-connected disabilities may increase or decrease in severity over time; thus, they may have different ratings over the course of service connection.  Moreover, clinical evidence may often be more probative than lay statements in determining severity of a disability.

In October 2012, the Veteran reported that he has intermittent numbness that sometimes goes to his back and sometimes to his face.  He reported it occurs on a daily basis, usually many times a day and he has counted up to fourteen times a day, but he did not detail how long the symptom lasts.  He also reported that the numbness and tightness which he experiences "a lot of time" is not just a numbness but is "strong and gripping" and can be painful.

In his December 2012 statement, he reiterated that he has recurring numbness on a daily basis, "sometimes" experiences a tightness in a muscle in his right back neck, that his right side symptoms are far greater than his left side symptoms.

An August 2012 VA examination report reflects that the Veteran complained of "continued waxing and waning" weakness and arm pain bilaterally.  He stated that actions such as closing drapes, washing hair, and lifting objects above shoulder height are all difficult and result in shoulder weakness and pain at the shoulder or scapula and into the arm in changing distribution depending on action.  The Veteran reported that pain is almost always present with repetitive arm movements, and can be sharp, burning, or aching.  It can involve only part of the hand (as in the 4th and 5th finger only), all of the hand, or the inner aspect of the forearm and upper arm. Pain can also be in the side of the neck, the pectoral area below the clavicle, the axillary area, and the upper back (i.e. the trapezius and rhomboid area).  He also reported that decoloration of the hands, one hand colder than the other hand, weakness of the hand and arm muscles, and tingling are commonly present.

The examiner considered the Veteran's contentions and found that the Veteran had mild constant pain, moderate intermittent pain, moderate paresthesia and/or dysesthesias, and moderate numbness.  Upon examination, the Veteran had 4/5 muscle strength of the elbow, 5/5 of the wrist, 4/5 grip, 5/5 pinch.  He did not have trophic changes.

Based on the Veteran's complaints and the physical examination, the clinician determined that the Veteran's right and left upper extremity both exhibited moderate incomplete paralysis symptoms of the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and long thoracic nerve.  He exhibited only mild incomplete paralysis of the upper radicular group, middle radicular group, and lower radicular group.  The Board finds it notable that the clinician did consider the Veteran's complaints such as pain and numbness in rendering his evaluations.

Thus, the Board finds that the Veteran does not meet the requirements for higher evaluation.  The maximum evaluation for a moderate incomplete paralysis of a nerve of the major extremity is 30 percent for the ulnar nerve, median nerve, or radial nerve.  Combined nerve injuries, as in this case, should be rated by reference to the major involvement.  In this case, it would be the 30 percent rating.  In the alternative, the extremity may be rated based on radicular group ratings.  However, the highest rating for the Veteran's mild incomplete paralysis (which was diagnosed on the 2012 VA examination) of all radicular groups is 20 percent.  Thus, a higher rating for the right major extremity is not warranted.

With regard to the left minor extremity, the highest rating for moderate incomplete paralysis of a nerve is 20 percent for the ulnar, median, or radial nerve.  The highest rating for all radicular groups for mild incomplete paralysis (which was diagnosed on the 2012 VA examination) is 20 percent.  Thus, a higher rating for the left minor extremity is not warranted. 

The Board has considered the Veteran's lay statements but finds that the clinical opinion is more probative as it is based on an examination findings, consideration of the Veteran's reported complaints, and the objective opinion of a trained professional. 

In his January 2015 notice of disagreement, the Veteran stated that "starting last year, I have had the experienced of pain in my right arm and right side of my neck."  He also noted that the pain occurs essentially every day and can happen numerous times a day and cause him to lose power in the arm.  With regard to the left side, he stated "I am now experiencing reoccurring tingling and/or numbness in the left side of my neck down through my shoulder area and the front side of my shoulder area down to my chest" which can  be painful.  He also referred to his symptoms having changed and gotten worse and referenced "recent symptoms". 

A June 2015 VA neurology record reflects that the Veteran reported that in the last year, his symptoms had increased "dramatically twice"; however, on examination, there was no "current evidence of recurrent brachial plexopathy."  July 2015 VA radiology records reflect multilevel cervical spondylosis.  An August 2015 VA clinical record reflects that the Veteran, upon testing, had "no evidence of brachial plexopathy on current exam."  Thus, a higher rating for his disabilities at that time is not warranted.  (It was noted that the Veteran had cervical radiculopathy.)

A November 2015 VA neurology record reflects that the Veteran reported that his symptoms have been "raging on" since his last September 2015.  A December 2015 VA neurology telephone encounter note reflects that the testing in the Veteran's arms is "reassuring" and provides "no current evidence of recurrent brachial plexopathy."  Rather, the Veteran was noted to have limitation of the neck range of motion suggestive of cervical DJD.  The Veteran is not in receipt of service connection for cervical DJD.

A May 2016 Neurology record reflects that the Veteran reported that he's had "more tingling numbness" in the left neck, and that his pain is "overall less than previously.  He doesn't feel weak anywhere".  The clinician reviewed the Veteran's recent medical records and found that the results "do not of themselves support current brachial plexopathy as opposed to cervical DJD with associated central canal and foraminal stenosis."

June 2016 VA radiology records reflect that the Veteran has multilevel advanced DDD of the cervical spine.  An August 2016 VA neurology record reflects that upon examination and considering the Veteran's complaints, "there was no evidence of brachial plexopathy on current exam".  It was noted that the waxing and waning episodes and etiology are unclear but possibly thoracic outlet syndrome.  The Veteran is not in receipt of service connection for thoracic outlet syndrome.
 
The Veteran testified at the June 2017 Board hearing that he would not really describe his symptoms as "pain" but rather numbness and that he cannot move his arms "the way you should be able to.  It doesn't necessarily hurt, although some of the symptoms I've experienced in the last five years definitely have hurt, but the most common thing is it's -- it's a feeling of numbness and I can't move my arms properly."  He acknowledged that he can still pick up something like a coin from a table, can still use both his hands, and does not use any kind of support or brace.  He testified that there is "no power" to his left wrist.  He also testified that in January 2015, he experienced new symptoms on the left side and a feeling of numbness and tingling in the left side of the neck and down his shoulder.  He also testified that in the last five years (since 2012) his right side symptoms "came and went away, but then it came back again last month to a certain degree in my right arm.  The left side stuff lasted much longer when it happened.  It went away.  I think it came back a little bit.  Now, I haven't experienced it since, but this stuff comes and goes."

In June 2017, the Veteran stated that the pain in his right arm feeling that he had in 2012 came back "for a time" in April 2017.

A December 2017 VA examination report reflects that the Veteran reported that his symptoms have stayed the same, and he has to limit what he does.  He also reported that his symptoms are not as frequent as before, that he has to manage his life around them, and watch what he is doing.  He reported that he still gets intermittent pain, weakness, numbness, and aching in both arms.  The Veteran did not take any medication for the condition.  The Veteran was noted to have no constant pain, moderate bilateral upper extremity intermittent pain, paresthesia and/or dysesthesias, and numbness.  He also had 4/5 muscle strength for the elbow flexion and extension, wrist extension and flexion, grip, and pinch.  He had no muscle atrophy.  He had normal reflexes of the biceps and triceps, but hypoactive reflexes of the triceps and brachioradialis.  He had decreased sensation in the shoulder area and inner/outer forearm, and absent sensation to light touch in the hand/fingers.  He did not have trophic changes.  He had a negative phalens sign and negative tinels sign.  The examiner found that the Veteran had the following: bilateral moderate incomplete paralysis of the radial nerve, median nerve, and ulnar nerve.  He had normal musculocutaneous nerves, normal circumflex nerves, and normal long thoracic nerves.  He had moderate incomplete paralysis of the upper, middle, and lower radicular groups.  The examiner found that due to brachial plexus palsy, the Veteran has difficulty with dressing, grooming, lifting overhead intermittently, writing, heavy lifting/carrying and manual dexterity.  He was still able to perform ADLs despite the above limitations.  This December 2017 VA examination report is the earliest clinical evidence that the Veteran's disability warrants a rating of 40 percent for the right upper extremity and a rating of 30 percent for the left upper extremity.  

The Board notes that the AMC, in granting these evaluations, actually gave the Veteran an effective date in January 2015 based on his lay statements.  The Board will not disturb that effective date but finds that clinical evidence is more probative than the Veteran's lay statements, especially considering that he was actually found not to have any clinical evidence of symptoms by examiners in 2015, that he has described his symptoms as waxing and waning or being gone for more than a year. Even assuming that all of his reported symptoms noted above are due to his service-connected disabilities, the evidence still does not support increased ratings. 

The Board fully acknowledges that the date of an examination is not the only basis for determining an effective date in an increased rating claim.  (e.g. see McGrath v. Gober, 14 Vet. App. 28, 35 (2000).)  However, in this particular case given the clinical findings and the Veteran's statements, the Board finds that the 2017 VA examination report is the most probative ascertainable date as to when the Veteran's disability increased in severity.  Based upon the evidence in this case, the exact onset of his current level of disability cannot be determined with certainty.  The earliest that it can be factually ascertainable that he met the criteria for a 40 percent for the right upper extremity, and a 30 percent rating for the left upper extremity is the December 2017 examination. 

In finding that a higher rating is not warranted for any period on appeal the Board has considered the Veteran's statements but also notes that he himself has acknowledged that his symptoms have been intermittent, that they are no so severe as to cause him to treat with medication, and that they have actually decreased in severity at times.  The Board also notes that the M21-1 adjudication manual (M21-1, Part III, subpt. iv, Ch. 4, § G(4)(b)) explains as follows:

Important: This provision does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate.  Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength.

VA's express clarification of the pertinent guidance in the revision of the adjudication manual makes it clear that the adjudication manual does not instruct an adjudicator to find that incomplete paralysis is moderately severe or severe for peripheral nerve disabilities that are manifested by sensory plus other nonsensory symptoms.

In rendering this finding, the Board finds that a clinician who is trained in the examination of the nerves is better equipped to describe the level of severity of impairment rather than a lay person.  Finally, no examiner has found that the Veteran's symptoms more closely approximate severe incomplete paralysis or complete paralysis.  

The Board also notes that under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  In the present case, the evidence as noted above, to include the August 2012 VA examination report, does not support an earlier effective date for the ratings.   

In sum, the Board finds that increased ratings are not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 


ORDER

Entitlement to a rating in excess of 30 percent for right upper extremity brachial plexus palsy prior to January 21, 2015 and in excess of 40 percent from that date is denied. 

Entitlement to a rating in excess of 20 percent for left upper extremity brachial plexus palsy prior to January 21, 2015 and in excess of 30 percent from that date is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


